DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 42-51, 53-59, 61-62, 66-67, 69-73 and 76 are pending. Claims 46-48, 55, 58, and 71-72 have been withdrawn due to non-elected claims. Claims 1-41, 52, 60, 63-65, 68 and 74-75 have been canceled. Claims 42-45, 49-51, 53-54, 56-57, 59, 61-62, 66-67, 69-70, 73 and 76 have been examined.

Withdrawn Claim Rejections - 35 USC § 112
Claims 42-45, 49-51, 53-54, 56-57, 59, 61-62, 66-70, and 73-76 are rejected under 35 U.S.C. § 112(b) as being indefinite. The amendments of claim 42 and 76 have overcome this rejection, therefore this rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42-45, 49-51, 53-54, 56-57, 59, 61-62, 66-67, 69-70 and 73-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. (WO 2007/068310 A1) in view of Keren et al. (US20080038759A1) and Shimizu et al. (U.S. 7,579,195 B2)
Regarding claim 42, Badwan et al. teach immunochromatographic (lateral flow) assay devices for detecting p24 antigen (abstract, pages 1 and 3-4), the device comprising at least one sample application site 21, 31 (i.e., sample receiving region), at least one test zone 22a, 22b, 32 (i.e., detection region) and at least one control zone 23, 33 (i.e., control region). See pages 5-7, 10-11 and Figures 2-4 in particular. Test zone 32 comprises anti-p24 antibody (i.e., capture binding member that specifically binds to analyte; see pages 6-7 and 17). 
Badwan et al. teach that protein conjugates zones (25, 35) comprising gold protein conjugates, see page 24 2nd paragraph. Badwan et al. teach that the results from test zones can be read visually through transparent housing (i.e., visible signal), see Page 4, last paragraph and Page 23, last paragraph. Badwan et al. also teach that signal intensity of the result lines can be read using a density-scanning device (i.e., densitometry) (page 27, last paragraph). Badwan et al. further teach a kit comprising their lateral flow assay device (abstract; pages 1, 16; claim 15).
Although claim 42 refers to detecting “recombinant virus”, the claims are directed to a device and not a method of detecting recombinant virus. All that is required is that the device would be capable of detecting recombinant virus.
Furthermore, the recitation of “recombinant” analyte does not result in any structural or manipulative difference. This merely denotes the process by which the analyte might be formed, but does not result in any structural difference since the analyte to be detected is not a component part of the device. Again, this would at best pertain to the intended use of the device.
This is the case since the Badwan et al. device includes a capture binding member that binds to the exact same target as that of Applicants, namely p24. The p24 protein is present in the lentivirus HIV (non-recombinant virus), and may also be present in recombinant virus or it could be provided as isolated p24 protein per se.
An anti-p24 antibody is the same type of capture binding member as exemplified in the instant application (and is the elected species), and such an anti-p24 antibody would be capable of detecting p24 regardless of context (e.g., as recombinant vector or as non-recombinant virus).
The references to detecting “recombinant virus” fails to distinguish over the prior art since the prior art teaches the exact same target for the capture binding member. Badwan reads on the elected species of a capture binding member that binds to lentivirus p24 protein, and such a capture binding member would be equally capable of specifically binding to recombinant virus containing p24. A material and its properties are inseparable.
Put another way, the particular goal or intended purpose in the mind of the artisan using the device does not result in a structural difference to the device itself. In this case, the anti-p24 capture binding member would be equally capable of detecting p24 present in either recombinant or non-recombinant virus.
There is a strong scientific basis to suggest that the prior art device would also be capable of detecting p24 whether p24 is present on a recombinant virus, a non-recombinant virus, or as the isolated protein - the device detects the same target protein as the disclosed device.
Badwan et al. differs from the claimed invention in that it fails to specifically teach that the visible signal being proportional to the amount of the recombinant virus present in the sample and the visible signal is capable of quantitation by densitometry. Badwan also fails to specifically teach that the kit also includes a control for the recombinant virus, the control being separate from the lateral flow device. The claim language “a control for the recombinant virus” is interpreted as a fluid sample comprising a known amount of the recombinant virus in light of Specification (Specification, Page 16, ln. 30-31).
Keren et al. teach throughout the publication a test strip configured for the detection of an analyte in a fluid sample for the purpose of identifying viral or bacterial pathogens (Abstract, [20]). Keren et al. teach that the relative signal intensity is proportional to the amount of the target analytes present in the sample as shown in Table 1 ([42]). Keren et al. also teach that the strip may be read by an instrument, such as, but not limited to, spectrophotometer, scanner, densitometer, reader, camera, to give a quantitative result ([28]).
It is known in the art to use a positive control containing an analyte in a lateral flow device kit. For example, Shimizu et al. also pertains to lateral flow assay devices (abstract, Figs. 5-6, col. 6, lines 62-64; col. 14, line 11 to col. 15, line 27). Furthermore, Shimizu teaches that the devices may be included as part of a kit together with a positive control containing an analyte (col. 8, lines 32-35). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Badwan, to incorporate the concept of the visible signal being proportional to the amount of the target analytes present in the sample and to read the test strip using densitometry to provide a quantitative result, as taught by Keren, for the purpose of providing improved detection methods and devices of higher sensitivity (Keren, [4]). Similarly Badwan et al. also seek for a ultra sensitive p24 antigen detection (Badwan, Page 1, 1st paragraph).  
It would have also been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Badwan in view of Keren, by applying the known technique of using a positive control (as taught by Shimizu et al.). One skilled in the art would have been motivated to provide the Badwan lateral flow device together with a positive control for convenience, so that the user would have together all necessary materials for performing an assay and validating the assay with a control sample. 
One of skill in the art would have a reasonable expectation of success in combining Badwan with Keren because both disclosed reading the visible signal using a density scanning device. One of skill in the art would also have a reasonable expectation of success in combining Badwan in view of Keren with Shimizu because they are all directed to a device using capture binding members to detect target analytes.

With respect to claims 43-45, Badwan et al. teach detection of HIV (lentiviral) p24 protein using anti-p24 antibodies, and antibodies are also proteins.
With respect to claim 49, the test strip device of Badwan et al. further includes at least one control zone (23, 33) comprising specific capturing antibodies, which are preferably immobilized (i.e., immobilized control agent; see page 9, last paragraph and page 17), to capture conjugated protein non-specifically. For example, where mouse clone antibodies are used as the conjugates (reporter binding member), anti-rabbit antibodies can be used as the non-specific capturing antibodies. See page 8, last paragraph. The control zone (22, 33) is positioned downstream of the test zone 22a, 22b, 32 (see Figs. 3-4). The control region would therefore read on the instantly recited internal control region when this terminology is given its broadest reasonable interpretation.
With respect to claims 50-51, Badwan et al. teach that their control zone (22, 23) comprise non-specific capturing antibodies, which are preferably immobilized, and which capture conjugate protein non-specifically, thereby reading on a specific binding member that specifically binds to an internal control when this terminology is given its broadest reasonable interpretation (page 8, last paragraph). The conjugate protein is contained in a conjugate releasing pad that is positioned between the sample pad and the detection region/ control zone (pages 8-9; Fig. 4A).
With respect to claim 53, Badwan et al. teach that the test strips comprise anti-p24 antibody gold conjugates (25, 35), thereby reading on a reporter binding member, where the conjugates are contained in a conjugate releasing pad that is positioned between the sample pad and the detection region (pages 8-9; Fig. 4A).
With respect to claim 54, Badwan et al. teach that the test device comprises multiple test zones (22a, 22b, 32). See especially pages 5-7; Figs 3A-3D.
With respect to claim 56, Badwan et al. teach that the test device comprises two or more lanes each comprising a separate sample receiving region and detection region (page 6; Figs 3A-3D).
With respect to claim 57, Badwan et al. does not specifically teach two or more lanes that detect the same analyte. However, the courts have held that the mere duplication of parts has patentable significance unless a new and unexpected result is produced (MPEP 2144.04). In this case, for example, it would have been obvious to provide a plurality of strips/ lanes in the device of Badwan and Shimizu each having a detection region for detecting p24 so that both test sample and positive control sample could be analyzed on the same device. In so doing, one would also arrive at the claimed invention of claim 62. One skilled in the art would have had a reasonable expectation of success as the device of Badwan et al. is already capable of accommodating multiple strips/lanes. 
With respect to claim 59, Badwan et al. teach a housing for the test strip containing openings to allow for sample application of the sample onto the sample application site (page 6), such that the housing opening may be construed as a sample applicator configured to apply the sample to the receiving region as claimed.
With respect to claims 61, 66-67, 69-70 and 73, Badwan et al. teach detection of p24 protein, which is a component of HIV, which is a retrovirus and a lentivirus. Thus, the device of Badwan is capable of detecting a retrovirus and a lentivirus as variously claimed.
The recitation of “recombinant” analyte or virus does not result in any structural or manipulative difference. This merely denotes the process by which the analyte might be formed, but does not result in any structural difference since the analyte to be detected is not a component part of the kit. This would at best pertain to the intended use of the kit. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, Badwan et al. teach that the capture binding member (anti-p24 antibodies) binds to the same exact analyte as disclosed in the specification, namely Applicant’s elected species of p24 which is a lentiviral/ retroviral (HIV) protein. Accordingly, the kit of Badwan et al. containing anti-p24 antibody would be equally capable of detecting p24 regardless of context (e.g., as recombinant vector or as non-recombinant virus).
Additionally, it would also be obvious to use the positive control containing the desired analytes such as the recombinant virus, because Badwan et al. teach that assays based on recombinant proteins are rapidly available (Badwan, Page 2, 2nd paragraph).
With respect to claim 62, Badwan et al. also does not specifically teach that the kit further comprises at least a second identical lateral flow assay device.
However, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. C.). In this case, it would have been obvious to one of ordinary skill in the art to provide multiple lateral flow assay devices in the prior art kit of Badwan et al. and Shimizu et al. (e.g., as a multi-pack) so that the end user could run several assays without needing to place multiple orders.

Claim 76 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. (WO2007/068310A1) in view of Keren et al. 
(US20080038759A1).
Regarding claim 76, , Badwan et al. teach immunochromatographic (lateral flow) assay devices for detecting p24 antigen (abstract, pages 1 and 3-4), the device comprising at least one sample application site 21, 31 (i.e., sample receiving region), at least one test zone 22a, 22b, 32 (i.e., detection region) and at least one control zone 23, 33 (i.e., control region). See pages 5-7, 10-11 and Figures 2-4 in particular. Test zone 32 comprises anti-p24 antibody (i.e., capture binding member that specifically binds to analyte; see pages 6-7 and 17). 
Badwan et al. teach that protein conjugates zones (25, 35) comprising gold protein conjugates, see page 24 2nd paragraph. Badwan et al. teach that the results from test zones can be read visually through transparent housing (i.e., visible signal), see Page 4, last paragraph and Page 23, last paragraph. Badwan et al. also teach that signal intensity of the result lines can be read using a density-scanning device (i.e., densitometry). Badwan et al. further teach a kit comprising their lateral flow assay device (abstract; pages 1, 16; claim 15).
Although claim 42 refers to detecting “recombinant virus”, the claims are directed to a device and not a method of detecting recombinant virus. All that is required is that the device would be capable of detecting recombinant virus.
Furthermore, the recitation of “recombinant” analyte does not result in any structural or manipulative difference. This merely denotes the process by which the analyte might be formed, but does not result in any structural difference since the analyte to be detected is not a component part of the device. Again, this would at best pertain to the intended use of the device.
This is the case since the Badwan et al. device includes a capture binding member that binds to the exact same target as that of Applicants, namely p24. The p24 protein is present in the lentivirus HIV (non-recombinant virus), and may also be present in recombinant virus or it could be provided as isolated p24 protein per se.
An anti-p24 antibody is the same type of capture binding member as exemplified in the instant application (and is the elected species), and such an anti-p24 antibody would be capable of detecting p24 regardless of context (e.g., as recombinant vector or as non-recombinant virus).
The references to detecting “recombinant virus” fails to distinguish over the prior art since the prior art teaches the exact same target for the capture binding member. Badwan reads on the elected species of a capture binding member that binds to lentivirus p24 protein, and such a capture binding member would be equally capable of specifically binding to recombinant virus containing p24. A material and its properties are inseparable.
Put another way, the particular goal or intended purpose in the mind of the artisan using the device does not result in a structural difference to the device itself. In this case, the anti-p24 capture binding member would be equally capable of detecting p24 present in either recombinant or non-recombinant virus.
There is a strong scientific basis to suggest that the prior art device would also be capable of detecting p24 whether p24 is present on a recombinant virus, a non-recombinant virus, or as the isolated protein - the device detects the same target protein as the disclosed device.
Badwan et al. differs from the claimed invention in that it fails to specifically teach that the visible signal being proportional to the amount of the recombinant virus present in the sample and the visible signal is capable of quantitation by densitometry. 
Keren et al. teach throughout the publication a test strip configured for the detection of an analyte in a fluid sample for the purpose of identifying viral or bacterial pathogens (Abstract, [20]). Keren et al. teach that the relative signal intensity is proportional to the amount of the target analytes present in the sample as shown in Table 1 ([42]). Keren et al. also teach that the strip may be read by an instrument, such as, but not limited to, spectrophotometer, scanner, densitometer, reader, camera, to give a quantitative result ([28]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Badwan, to incorporate the concept of the visible signal being proportional to the amount of the target analytes present in the sample and to read the test strip using densitometry to provide a quantitative result, as taught by Keren, for the purpose of providing improved detection methods and devices of higher sensitivity (Keren, [4]). Similarly Badwan et al. also seek for a ultra sensitive p24 antigen detection (Badwan, Page 1, 1st paragraph).  
One of skill in the art would have a reasonable expectation of success in combining Badwan with Keren because both disclosed reading the visible signal using densitometer. 

Response to Arguments
Applicant's arguments and amendments filed 06/21/2022 have been fully considered. 

REJECTIONS UNDER 35 U.S.C. § 103
Applicant argued that the references cited in the Office Action on 03/21/2022 fails to teaches or suggests that the claimed feature that the device produces in the detection region a visible signal, the visible signal being proportional to the amount of the recombinant virus present in the sample and the visible signal is capable of quantitation by densitometry.
This argument is found persuasive in view of newly amended claims, therefore the previous 103 rejections based on Badwan in view of Samulski, Nylese, and Shimizu have been withdrawn. 
However, a new ground of 103 rejections has been applied to the newly amended claims based on Badwan in view of Keren and Shimizu as outlined in detail above, which will not be repeated here. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        


/REBECCA M GIERE/Primary Examiner, Art Unit 1641